        Case 1:19-mj-00028-GMH Document 1-1 Filed 02/11/19 Page 1 of 2



                                  STATEMENT OF FACTS

On January 16th, 2019, Officers with the Metropolitan Police Department’s Fourth
District Crime Suppression Team and Detectives Office executed a D.C. Superior Court
Search Warrant (Warrant #2019CSW283) at a residence in the 4000 block of New
Hampshire Avenue, Northwest Washington, D.C. Officers were utilizing marked and
unmarked police cruisers equipped with emergency lights and sirens, and in full uniform.
All officers were utilizing body worn cameras. A knock and announce was conducted by
Sgt. Cox. Forced entry was made into the residence. Officers secured the only occupant,
later identified as Defendant Bradley Hampton, and a search of the residence was
conducted. After being detained on scene, Defendant Hampton stated that he was the only
person living in the residence and that there were three (3) firearms inside the residence
that were registered and belonged to his mother.

During the search of Defendant Hampton’s bedroom, Officers located:

       Multiple items of mail matter with the name Bradley Hampton.
       Identification bracelet in the name of Bradley Hampton
       Black APC Springfield Armory .45 semi-automatic pistol with a silver slide
        bearing serial number XD605054 with 6 rounds in the magazine and 1 round in the
        chamber. The magazine is capable of holding 13 rounds. The pistol was located on
        top of the left corner of the bed’s headboard.
       Springfield Armory gun case
       Loose .45 caliber round of Winchester ammunition
       Box of Winchester ammunition containing 42 rounds of .45 caliber Ammunition
       Black Remington Model 870 Sawed off shotgun bearing Serial number 478884V
        recovered from inside the wooden chest across from the foot of the bed.
       Loose Remington Express 12 gauge shotgun shell
       Black Smith &Wesson .357 Magnum Revolver with a sweatband wrapped around
        its wooden handle bearing no visible serial number. The revolver contained 5
        rounds of .357 caliber ammunition. The revolver was located on the floor in the
        rear room attached to the bedroom in front of the closet.
       Loose 7.62 round of ammunition
       Loose .44 caliber round ammunition

During a post arrest/post rights interview with detectives, the defendant stated that the firearms
that were recovered from inside his residence belonged to his deceased mother or stepfather. The
defendant advised that he is a convicted felon and could not possess weapons, so he did not take
the weapons to be registered. The defendant admitted to loading one of the weapons with
ammunition because he saw no reason to have the gun in his house “if it’s not ready to roll.”

Prior to the execution of the search warrant, an MPD Officer notified the affiant that they had
knowledge of possible guns in Mr. Hampton’s house that were observed during a sick person call
where Mr. Hampton was sent to the hospital. The affiant queried law enforcement databases and
found that Mr. Hampton was recently sent to the hospital on December 20, 2018. A review of the
        Case 1:19-mj-00028-GMH Document 1-1 Filed 02/11/19 Page 2 of 2



body worn camera footages from that incident showed Mr. Hampton laying on the floor of his
bedroom at the search warrant premises. The video also revealed that the officers found what
appeared to be a black semi-automatic handgun with a silver slide in the TV stand of Mr.
Hampton’s bedroom. The appearance of the handgun matches the appearance of the handgun
recovered during the execution of the search warrant. The officers were seen picking up the gun
and relocating it to the closet, out of Mr. Hampton’s reach. When the officers saw the gun, Mr.
Hampton became agitated and stated: “if I catch a charge I’m gonna kill your ass.” In the video,
Mr. Hampton also told the officers that he served 10 years in Lorton. A database query
confirmed that Mr. Hampton plead guilty to feloneously assaulting a police officer in 1993
(1992FEL009147). Being a convicted felon, Mr. Hampton is prohibited from possessing a
firearm. The officers left Mr. Hampton’s home without seizing the gun that they found.

To the best of the undersigned officer’s knowledge, defendant Bradley Hampton, has previously
been convicted of at least one crime punishable by imprisonment for a term exceeding one year:
in the Circuit Court of Prince George’s County, Maryland (Armed Robbery, Case Number
CT900143X) and in the Superior Court of the District of Columbia (Felony Assault on a Police
Officer, Case Number 1992 FEL 9147 and Felony Destruction of Property, Case Number 1989
FEL 12263). Before filing this complaint, the officer reviewed at least one computer print-out of
the defendant=s criminal history and it showed that the defendant had been convicted of such
crimes. To the best of this officer’s knowledge, there are no APC Springfield Armory .45 semi-
automatic pistols, Remington Model 870 shotguns, or Smith &Wesson .357 Magnum
Revolvers manufactured in the District of Columbia.



                                     _______________________________________
                                     INVESTIGATOR QIAO ZHANG
                                     METROPOLITAN POLICE DEPARTMENT



SWORN AND SUBSCRIBED BEFORE ME ON THIS _____ DAY OF FEBRUARY, 2019.



                                             _______________________________
                                             U.S. MAGISTRATE JUDGE
